DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 9/29/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-3 and 8 are currently pending and currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 and 8 remain rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (B*, 5962018).
Curtis teaches compositions containing from about 0.001 wt. % to about 40 wt. %, preferably from about 0.05 wt. % to about 20 wt. % of the total composition, comfrey root and from about 0.1 wt. % to about 10 wt. %, preferably from about 0.1 wt. % to about 5 wt. % tannic acid (which falls within the ranges claimed by Applicant and would inherently read on synergistic amounts of each ingredient, since the claimed amounts are encompassed by the reference and would inherently have the effect of improving joint stiffness in patients with osteoarthritis)(See e.g. col 5, lines 2-4) and further comprises menthol (See e.g. col 5, lines 51-60).
Therefore, the reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis (B*, 5962018), in view of Jahodár et al. (N*).
The teachings of Curtis are set forth above and applied as before.  Curtis teaches that the composition is a topical for treating inflammation (See e.g. claim 3).

Jahodár teaches an anti-inflammatory and pain relieving massage ointment (which reads on topical composition)(See e.g. page 1, “Description”) comprising comfrey extract, wherein the comfrey extract is an aqueous extract of comfrey root in an amount of 1 to 1.5 % by weight and eucalyptus oil (See e.g. page 2, paragraph 2).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating inflammation.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  
Moreover, using containers to store tannic acid and comfrey to prepare compositions for treating inflammation and further comprising eucalyptus oil would have been prima facie obvious.  
The Supreme court has acknowledged that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)(newly applied as necessitated by amendment).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10/322,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a topical formulation including (i) a comfrey extract and (ii) tannic acid, wherein the comfrey extract is a comfrey leaf extract, a comfrey root extract or a combination thereof.  In the instant application the comfrey extract is included in an amount that is at least 0.5% to about 40% of the total weight of the topical formulation, and wherein the tannic acid is included in an amount that is at least about 2% to 20% of the total weight of the topical formulation, which encompasses the amount claimed in the ‘155 patent.  Claim 2 is drawn to the topical formulation according to claim 1, wherein the tannic acid is a substantially pure, pharmaceutical grade tannic acid.  Claim 3 is drawn to the topical formulation according to claim 1, further comprising eucalyptus oil, which are also claimed in ‘155 but as part of a formulation with a narrower range of comfrey extract and tannic acid.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the invention of claim 1 is directed to a topical formulation including (i) a comfrey extract and (ii) tannic acid, wherein the comfrey extract is a comfrey leaf extract, a comfrey root extract or a combination thereof, wherein the comfrey extract is included in an amount that is at least 0.5% to about 40% of the total weight of the topical formulation, and wherein the tannic acid is included in an amount that is at least about 2% to 20% of the total weight of the topical formulation, and wherein the combination of the comfrey extract and the tannic acid in the topical formulation is sufficient to provide a synergistic improvement in joint stiffness in patients with osteoarthritis. Applicant further argues that Curtis is directed to compositions and methods for treating skin with therapeutic, water-soluble organic acids. Importantly, tannic acid is not disclosed as one of the water-soluble organic acids, but as an example of 
This is not found persuasive because Applicant’s claims are not drawn to the instantly claimed ingredients as a combination of only those two ingredients. The ingredients in Applicant’s claims are drawn to a composition that comprise tannic acid and comfrey root and this does not preclude other ingredients from being part of the composition nor does it limit the ingredients to those two ingredients.  Since the composition does not require the ingredients in combination only with each other, the reference anticipates the instantly claimed invention because the reference teaches the instantly claimed ingredients. The ingredients taught by Curtis are a finite number of ingredients and are preferred ingredients.  For example, comfrey root is specifically part of a small group of anti-inflammatory agents and tannic acid is also part of a small group of ingredients.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth herein.
Applicant argues that the Examiner contends that Curtis teaches that the composition is a topical formulation for treating inflammation and that Jahodir teaches an anti-inflammatory and pain- relieving massage ointment comprising 1-1.5% (w/w) aqueous extract of comfrey root and eucalyptus oil. The Examiner thus asserts that it would have been prima facie obvious to combine two compositions, each of which are alleged to be useful for the same purpose, to form a third composition to be used for the very same purpose. Applicant further argues that the compositions of Curtis and Jahodir are described as having different purposes. Curtis teaches compositions for the treatment of skin conditions, whereas Jahodir teaches an anti-inflammatory and pain-relieving massage ointment.  Applicant further argues that Jahodir nor Curtis teach or suggest the use of their respective compositions as having beneficial effects on joint stiffness or for osteoarthritic patients, let alone the use of comfrey extract and tannic acid in a combination that provides a synergistic improvement in joint stiffness in patients with osteoarthritis.
per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. Since Curtis clearly teaches the instantly claimed tannic acid and in the amounts claimed, the properties are inherent to the formulation. 
The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699